384 U.S. 100 (1966)
KRAMER ET AL.
v.
UNITED STATES.
No. 1114.
Supreme Court of United States.
Decided April 25, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Anna R. Lavin and Frank J. McGarr for petitioners.
Solicitor General Marshall, Assistant Attorney General Vinson and Beatrice Rosenberg for the United States.
PER CURIAM.
Upon consideration of the representations of the Solicitor General and upon an independent examination of the entire record, the petition for a writ of certiorari is granted, the order suspending the imposition of sentence for the conviction on count two of the indictment as to Roy E. Kramer is vacated, and the cause is remanded to the United States District Court for the Northern District of Illinois for entry of an appropriate sentence. In all other respects the petition for a writ of certiorari is denied.